Citation Nr: 1028787	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for fracture of 
the simple right 1st, 2nd, 3rd, and 5th lumbar and left 5th 
transverse processes with residual chronic lumbosacral strain and 
sacralization of L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran served on active duty from December 1956 to August 
1980. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the benefit sought on appeal.

A September 2007 rating decision denied entitlement to individual 
unemployability due to service-connected disability.


FINDING OF FACT

The service-connected fractures of the simple right 1st, 2nd, 
3rd, and 5th lumbar and left 5th transverse processes with 
residual chronic lumbosacral strain and sacralization of L5 are 
manifested by complaints of pain and limitation of motion but the 
limitation of motion is not more than 45 degrees of flexion; no 
ankylosis is present.  


CONCLUSION OF LAW

The criteria for assignment of a disability evaluation in excess 
of 20 percent for fractures of the simple right 1st, 2nd, 3rd, 
and 5th lumbar and left 5th transverse processes with residual 
chronic lumbosacral strain and sacralization of L5, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his low back 
disability via a September 2005 VCAA letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decisions came after complete notification 
of the Veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the September 2005 VCAA letter and he 
was provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

A VA examination with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination obtained in this case is more 
than adequate.  A physical examination was conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected low back disability.  The examiner recorded the range 
of motion of the spine and also provided estimates for the loss 
of range of motion due to pain on use or during flares.  He also 
recorded the Veteran's subjective complaints.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the issue on appeal has been 
met.  38 C.F.R. § 3.159(c) (4).  The Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal which is adjudicated 
by this decision.  In a June 2007 statement, the Veteran 
indicated he was in receipt of Social Security.  He did not 
elaborate on whether this was based on disability or old age.  
The Board notes the Veteran is of the age when he would qualify 
for Social Security based on age alone.  His statements suggest 
to the Board that the Social Security is based on age.  The 
Veteran and his representative have not indicated in any way that 
there is pertinent medical evidence which is located at the 
Social Security Administration.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.  

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14 (2008). 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings"].

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. 
§ 4.10.  Disability of the musculoskeletal system is primarily 
the inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  See 38 
C.F.R. § 4.45.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides the following:

10 percent:	assigned for forward flexion of the thoracolumbar 
spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

20 percent:	assigned for forward flexion of the thoracolumbar 
spine greater than 
30 degrees but not greater than 60 degrees; or, the 
combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

40 percent:	assigned for unfavorable ankylosis of the entire 
cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

50 percent:	assigned for unfavorable ankylosis of the entire 
thoracolumbar spine. 

100 percent:	assigned for unfavorable ankylosis of entire 
spine.

See 38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate 
V.  For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).

The Board finds that an increased rating in excess of 20 percent 
is not warranted for the service-connected low back disability.  
As set out below, there is no competent evidence documenting that 
the service-connected low back disability is productive of 
limitation of forward flexion of the thoracolumbar spine to 30 
degrees or less nor is there any competent evidence of the 
presence of ankylosis of the thoracolumbar spine.  The range of 
motion testing of the Veteran's spine during the appeal period 
documents that the greatest level of impairment was at the time 
of the March 2006 VA examination when it was determined that 
flexion was from 0 to 56 degrees (or from 0 to 45 degrees upon 
consideration of pain on use or during flares).  This level of 
impairment does not warrant a rating in excess of 20 percent at 
any time during the appeal period.  

In May 2005, the Veteran complained of intermittent chronic low 
back pain.  Back pain was increased with lifting or bending.  The 
Veteran denied bowel or bladder control problems.  The assessment 
was chronic low back pain.

In July 2005, the Veteran reported increased pain in his back.  
In a standing position, he complained of mainly L5-S1 paraspinal 
muscle pain, but the pain was spread over the whole paralumbar 
spine.  Forward bending was painful but extension was even more 
painful.  Another record dated the same date reveals the Veteran 
reported increased pain if he leans backwards for too long or if 
his sits for too long.  Physical examination revealed decreased 
lumbar lordosis.  There was no tenderness to palpation.  The 
range of motion of the back was flexion to 57 degrees, extension 
to 31 degrees, right rotation to 40 degrees and left rotation to 
31 degrees.  This level of impairment warrants, at most, a 20 
percent evaluation under the General Rating Formula for Diseases 
and Injuries of the Spine.  

On VA examination in March 2006, the Veteran complained of 
progressively increasing back pain.  He denied urinary 
incontinence, urinary frequency or urinary urgency.  He denied 
erectile dysfunction, fecal incontinence, leg or foot weakness or 
numbness and also denied paresthesias.  He did not have falls, 
was not unsteady and was not dizzy.  The Veteran reported he 
experienced flares of pain two times per week during which he 
experienced additional loss of motion due to pain and weakness.  
Pain was reported to radiate to the left buttock.  The lumbar 
spine was reported to be stiff and weak.  Physical examination 
revealed no ankylosis.  There was no objective evidence of spasm, 
atrophy, or guarding but there was objective evidence of mild 
pain with motion and mild tenderness of the lumbar spine but 
without weakness.  The range of motion of the thoracolumbar spine 
was flexion from 0 to 56 degrees with pain beginning at 56 
degrees.  Extension was from 0 to 18 degrees with pain beginning 
at 18 degrees.  Lateral flexion to the left and right was 0 to 20 
degrees with pain beginning at 20 degrees.  Left and right 
lateral rotation was from 0 to 30 degrees without any finding of 
pain.  The examiner opined that there was additional limitation 
of motion on repetitive testing in the form of loss of flexion to 
0 to 45 degrees.  The restriction in the range of motion was due 
to pain.  The diagnosis from the examination was chronic 
lumbosacral strain with osteoarthritis of the lumbar spine.  The 
examiner opined that the disability would significantly affect 
the Veteran's occupational activities due to problems with 
lifting and carrying, weakness or fatigue and pain.  It was 
determined that the Veteran was limited to part time work.  With 
regard to the effect that the disability would have on activities 
of daily living, the examiner opined that there would be mild 
effects for chores, no effects on shopping, mild effects on 
exercise, severe effects on sports, mild effects on recreation 
and no effects on traveling.  It was also determined that there 
would be no effects on feeding, bathing, dressing, toileting or 
grooming.  This level of impairment warrants, at most, a 20 
percent evaluation under the General Rating Formula for Diseases 
and Injuries of the Spine.  This is true even when pain on use or 
during flares is taken into account.  The examiner determined 
that the Veteran would experience additional loss of flexion to 
45 degrees based on pain during repetitive testing.  Restriction 
in the range of motion of flexion to 45 degrees only warrants a 
20 percent evaluation under the General Rating Formula for 
Diseases and Injuries of the Spine.  

In December 2006, the Veteran complained of back pain which had 
been present for many years.  The pain was in the lower back and 
would occasionally radiate down to the left leg.  The Veteran 
denied bowel or bladder problems.  Physical examination revealed 
tenderness in the paraspinal muscles of the lower lumbar area.  
The pertinent assessment was low back pain.  The extent of 
limitation of motion, if any, was not quantified at this time.  
This evidence does not warrant assignment of a rating in excess 
of 20 percent for the service-connected low back disability.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's low back disability 
with the established criteria found in the rating schedule (under 
the General Rating Formula for Diseases and Injuries of the 
Spine) for this disability shows that the rating criteria 
accurately describe the Veteran's disability level and 
symptomatology (i.e., pain and limitation of motion in his low 
back).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  While the Veteran has alleged that he is unable to 
work due to his service-connected low back disability, the 
symptoms he reports to be associated with the disability are 
fully contemplated in the rating criteria used to assign the 20 
percent evaluation.  Accordingly, further consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 20 
percent for the service-connected low back disability at any time 
during the appeal period.  A staged rating is not warranted.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


